Citation Nr: 1421376	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  07-32 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a cervical spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a lumbosacral spine disability.

4.  Entitlement to service connection for a lumbosacral spine disability.

5.  Entitlement to an initial rating greater than 50 for major depressive disorder.

6.  Entitlement to a disability rating greater than 30 percent for residuals of a right elbow injury.

7.  Entitlement to a disability rating greater than 30 percent for residuals of a right shoulder injury.

8.  Entitlement to a compensable disability rating prior to April 5, 2008, and to a disability rating greater than 10 percent thereafter, for residuals of a fourth metacarpal fracture of the right hand.

9.  Entitlement to a disability rating greater than 10 percent for a right wrist disability.

10.  Entitlement to an earlier effective date than October 16, 2006, for a 10 percent rating for a right wrist disability.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1976 to May 1979.

This case has a long and complicated procedural history.  This matter initially is on appeal from an October 2001 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, denied, in pertinent part, the Veteran's increased rating claims for disabilities of the right elbow and right shoulder.  The Veteran disagreed with this decision in October 2002.  He perfected a timely appeal in February 2003.

This matter also is on appeal from a January 2007 rating decision in which the RO assigned a higher 10 percent rating effective October 16, 2006, for the Veteran's service-connected right wrist disability.  The Veteran disagreed with this decision in February 2007.  He perfected a timely appeal in October 2007.

In a September 2008 rating decision, the RO essentially assigned separate ratings of zero percent effective June 6, 2002, and 10 percent effective April 5, 2008, for a service-connected right hand disability which was associated with the Veteran's service-connected right wrist disability.  The Veteran disagreed with this decision later in September 2008.  He perfected a timely appeal in May 2009.

The matter next is on appeal from a March 2010 rating decision in which the RO granted the Veteran's claim of service connection for major depressive disorder, assigning a 30 percent rating effective October 5, 2009.  The Veteran disagreed with this decision later in March 2010.  He perfected a timely appeal in October 2010.  In a September 2013 rating decision, the AMC assigned a higher initial 50 percent rating effective October 5, 2009, for the Veteran's service-connected major depressive disorder.


This matter finally is on appeal from a May 2010 rating decision in which the RO denied the Veteran's increased rating claims for disabilities of the right elbow and right shoulder.  The Veteran disagreed with this decision in May 2010.  He perfected a timely appeal in October 2010.

In April 2011, the Veteran revoked the power of attorney in favor of his former service representative and currently is before VA pro se.  Although he initially requested an RO hearing on his currently appealed claims, the Veteran also withdrew his RO hearing request in April 2011.  Having reviewed the voluminous evidence of record, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

The Board notes that, in May 2004, it denied the Veteran's requests to reopen previously denied claims of service connection for a cervical spine disability and for a lumbosacral spine disability, each to include as secondary to service-connected right elbow and right shoulder injuries.  This decision was not appealed to the United States Court of Appeals for Veterans Claims (Court) and became final.  See 38 U.S.C.A. § 7266 (West 2002 & Supp. 2013).  In statements on a VA Form 21-4138 date-stamped as received by VA in April 2008, the Veteran requested that these claims be reopened.  He also limited consideration of these reopened claims to the issues of whether he was entitled to service connection for a cervical spine disability and for a lumbosacral spine disability on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304 (2013).  Although the Board recognizes that normally it must consider all potential theories of entitlement reasonably raised by the evidence, having reviewed the evidence of record, and especially in light of the Veteran's own April 2008 statements, these issues are as stated on the title page of this decision.  See also Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen claims of service connection for a cervical spine disability and for a lumbosacral spine disability are as stated on the title page of this decision.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board also notes that, in March 2007, it adjudicated a claim of entitlement to a disability rating greater than 20 percent for a right shoulder disability.  A review of the Veteran's voluminous claims file shows that this was error as the Veteran already was in receipt of a 30 percent rating for his service-connected right shoulder disability in March 2007.  A review of the claims file also shows that the RO correctly adjudicated the currently appealed claim as a claim of entitlement to a disability rating greater than 30 percent for a right shoulder disability.  The Veteran has perfected a timely appeal on this claim.  Thus, the Board finds that its March 2007 decision was not prejudicial to the Veteran.

In July 2013, the Board assigned an earlier effective date of June 6, 2002, for the grant of service connection for a service-connected right wrist disability.  Accordingly, this issue is no longer in appellate status.  See Grantham v. Brown, 114 F .3d 1156 (1997).  The Board also remanded the Veteran's other currently appealed claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board requested that the RO/AMC obtain the Veteran's records from the U.S. Department of Labor, Office of Worker's Compensation (OWCP), and schedule him for updated VA examinations to determine the current nature and severity of his service-connected disabilities.  These records subsequently were associated with the Veteran's claims file and the examinations occurred in August 2013.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As the Board noted in its July 2013 decision & remand, the Court held in Rice v. Shinseki that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran has asserted that he is not employable by reason of his service-connected disabilities.  The AMC granted the Veteran's TDIU claim in an August 2013 rating decision.  Accordingly, the Board finds that a TDIU claim is not part of the Veteran's currently appealed claims.



FINDINGS OF FACT

1.  In a decision dated on April 21, 2004, the Board denied the Veteran's request to reopen previously denied claims of service connection for a cervical spine disability and for a lumbosacral spine disability; this decision was not appealed and became final.

2.  The evidence received since the April 2004 Board decision relates to unestablished facts necessary to substantiate the claims of service connection for a cervical spine disability and for a lumbosacral spine disability because it suggests that the Veteran experiences both a cervical spine disability and a lumbosacral spine disability that are attributable to active service.

3.  The record evidence demonstrates that the Veteran's current cervical spine disability and lumbosacral spine disability are not related to active service.

4.  The record evidence shows that the Veteran's service-connected major depressive disorder is manifested by, at worst, occupational and social impairment due to mild or transient symptoms such as feeling anxious, mood swings, depressive episodes, and sleep disturbance.

5.  The record evidence shows that the Veteran's service-connected residuals of a right elbow injury are manifested by, at worst, flexion to 125 degrees, extension to 25 degrees, and complaints of pain.

6.  The record evidence shows that the Veteran's service-connected residuals of a right shoulder injury are manifested by, at worst, complaints of flare-ups on repetitive motion, flexion to 105 degrees, and complaints of pain.

7.  The record evidence shows that, prior to April 5, 2008, the Veteran's service-connected residuals of a fourth metacarpal fracture of the right hand were manifested by, at worst, complaints of decreased right hand endurance.

8.  The record evidence shows that, effective April 5, 2008, the Veteran's service-connected residuals of a fourth metacarpal fracture of the right hand are manifested by, at worst, complaints of pain, pain on movement of the right long finger, and loss of part of his grip in the right hand.

9.  The record evidence shows that the Veteran's service-connected right wrist disability is manifested by, at worst, complaints of pain.

10.  Prior to October 16, 2006, the Veteran's service-connected right wrist disability was not manifested by dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm.


CONCLUSIONS OF LAW

1.  The April 2004 Board decision, which denied the Veteran's request to reopen the claims of service connection for a cervical spine disability and for a lumbosacral spine disability, is final.  38 U.S.C.A. §§ 7104, 7266 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.1100 (2013).

2.  Evidence received since the April 2004 Board decision in support of the claims of service connection for a cervical spine disability and for a lumbosacral spine disability is new and material; accordingly, these claims are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

5.  A cervical spine disability was not incurred in or aggravated by active service nor may arthritis of the cervical spine be presumed to have been incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

4.  A lumbosacral spine disability was not incurred in or aggravated by active service nor may arthritis of the lumbosacral spine be presumed to have been incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

5.  The criteria for an initial rating greater than 50 percent for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013);  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9434 (2013). 

6.  The criteria for a disability rating greater than 30 percent for residuals of a right elbow injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013);  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5206 (2013).

7.  The criteria for a disability rating greater than 30 percent for residuals of a right shoulder injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013);  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5299-5201 (2013).

8.  The criteria for a compensable disability rating prior to April 5, 2008, and to a disability rating greater than 10 percent thereafter, for residuals of a fourth metacarpal fracture of the right hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013);  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5299-5223 (2013).

9.  The criteria for a disability rating greater than 10 percent for a right wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013);  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5215 (2013).

10.  The criteria for an earlier effective date than October 16, 2006, for a 10 percent rating for a right wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.155, 3.157(a), 3.400(o), 4.7, 4.71a, DC 5215 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in April and November 2006, March 2008, November 2009, and in April 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service, evidence showing that his service-connected disabilities had worsened, and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The March 2008 letter also defined new and material evidence, advised the Veteran of the reasons for the prior denial of the claims of service connection for a cervical spine disability and for a lumbosacral spine disability, and noted the evidence needed to substantiate the underlying claims.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additional notice of the five elements of a service-connection claim was provided in November 2006, March 2008, November 2009, and in April 2010, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's higher initial rating claim for major depressive disorder is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision.  The Veteran's earlier effective date claim for a right wrist disability also is a "downstream" element of the RO's grant of service connection for this disability.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As noted, in November 2006, March 2008, November 2009, and in April 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete the service connection claim for major depressive disorder, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

The Board recognizes that, in Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010), the Court held that "[w]hen the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits."  The Board finds that Hickson is particularly relevant in this case as the RO declined to reopen the Veteran's claims and did not address them on the merits.  The Court did not require in Hickson, however, that every claim reopened by the Board after the RO has denied reopening must be remanded to the RO in the first instance.  The Board also is aware of the decision in Bernard v. Brown, 4 Vet. App. 384, 393 (1993), in which the Court held that, when the Board addresses a question that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing and, if not, whether the claimant has been prejudiced thereby.

The Veteran was provided with complete notice of VA's duties to notify and assist him with respect to a service connection claim (as noted above).  He also has submitted argument and evidence in support of the underlying service connection claims for a cervical spine disability and for a lumbosacral spine disability on the merits.  Because the Veteran has received a full and fair opportunity to participate in the adjudication of these claims, the Board finds that it may adjudicate the merits of the underlying service connection claims without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

With respect to the Veteran's currently appealed increased rating claims, the Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Veteran was provided with appropriate Vazquez-Flores notice in November 2008.  

With respect to the Veteran's higher initial rating claim for major depressive disorder, the Board finds that Vazquez-Flores is not applicable, relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008).  According to OGC, because this claim concerns an appeal from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

In Dingess, 19 Vet. App. at 473, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id., at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for major depressive disorder, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See Bernard , 4 Vet. App. at 394.

As will be explained below in greater detail, although the evidence supports reopening the previously denied claims of service connection for a cervical spine disability and for a lumbosacral spine disability, it does not support granting either of these claims on the merits.  The evidence also does not support granting increased ratings for any of the service-connected disabilities currently on appeal.  The evidence further does not support assigning an earlier effective date than October 16, 2006, for a 10 percent rating for the Veteran's service-connected right wrist disability.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  Id.  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, applicable VCAA notice was provided prior to the currently appealed rating decisions; thus, this notice was timely.  Because all of the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Social Security Administration (SSA) notified the RO in response to a request for the Veteran's SSA records submitted in June 2013 that there were no records available because the Veteran had not filed a claim with SSA.

There is no duty to provide an examination or a medical opinion with respect to the Veteran's currently appealed earlier effective date claim because such evidence would not be relevant to this claim.  With respect to the Veteran's reopened service connection claims for a cervical spine disability and for a lumbosacral spine disability, the Board notes that there is no competent evidence, other than the Veteran's statements, which indicates that either of these disabilities may be associated with service.  The Veteran is not competent to testify as to etiology of either of these disabilities as they require medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Accordingly, although new and material evidence has been received to reopen these claims, there is no duty to remand either of them for a VA examination.

The Veteran also has been provided with VA examinations which address the current nature and severity of his service-connected disabilities.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

New & Material Evidence Claims

The Veteran contends that new and material evidence has been received sufficient to reopen his previously denied service connection claims for a cervical spine disability and for a lumbosacral spine disability.

In April 2004, the Board denied, in pertinent part, the Veteran's requests to reopen the previously denied claims of service connection for a cervical spine disability and for a lumbosacral spine disability.  The Veteran did not initiate an appeal of the Board's May 2004 decision and it became final.  38 U.S.C.A. §§ 7104, 7266 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.1100 (2013).

The claims of service connection a cervical spine disability and for a lumbosacral spine disability may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claims for a cervical spine disability and for a lumbosacral spine disability on a VA Form 21-4138 which was date stamped as received by the RO on August 31, 2005.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2013).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen claims of service connection for a cervical spine disability and for a lumbosacral spine disability, the evidence before VA at the time of the prior final Board decision in April 2004 consisted of additional voluminous VA and private outpatient treatment records and examination reports dated since a prior final rating decision issued in October 1993.  The Board noted in its April 2004 decision that the evidence received since October 1993 was cumulative of evidence previously considered since it showed only that the Veteran experienced disabilities of the cervical spine and lumbosacral spine.  None of the newly received evidence tended to show that either of these disabilities were related to active service or any incident of service.  Thus, the Board denied the Veteran's requests to reopen the previously denied service connection claims.

The newly received evidence includes voluminous additional VA and private outpatient treatment records and multiple lay statements.  This evidence includes a November 2005 statement from R.V.M., M.D., and a September 2009 statement from N.A.O., M.D.  In his November 2005 statement, Dr. R.V.M. stated that the Veteran's "cervicothoracolumbar pain irradiated to four extremities...started in 1976 during Army service, when he dropped and lost [consciousness]."  In her September 2009 statement, Dr. N.A.O. stated that, while on active service, the Veteran "suffered an accident where he injured his right arm.  He fell facing the floor with arms protecting his face but impact was also felt at cervical and lumbar area.  This kind of fall can cause stress to [spinal] column and presents direct damage and inflammation, which if chronic causes degenerative disease."  Dr. N.A.O. opined that "it is more probable than not that due to his fall while in active service [the Veteran] is presenting neck and back problems with emotional changes that should be service connected."

The Board notes that the evidence which was of record at the time of the prior final Board decision in April 2004 did not suggest that either a cervical spine disability or a lumbosacral spine disability was related to active service.  The newly received evidence suggests that, in fact, the Veteran's current disabilities of the cervical spine and lumbosacral spine may be related to active service.  The Board observes in this regard that, in Shade, 24 Vet. App. at 110, the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly received evidence is presumed credible for the limited purpose of reopening the previously denied claims.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since April 2004 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to unestablished facts necessary to substantiate the claims of service connection for a cervical spine disability and for a lumbosacral spine disability and raises a reasonable possibility of substantiating them.  Because new and material evidence has been received, the Board finds that the previously denied claims of service connection for a cervical spine disability and for a lumbosacral spine disability are reopened.  

Having reopened the Veteran's previously denied service connection claims for a cervical spine disability and for a lumbosacral spine disability, the Board will proceed to adjudicate these claims on the merits.

Service Connection Claims

The Veteran contends that he incurred a cervical spine disability and a lumbosacral spine disability during active service.  He specifically contends that an in-service fall caused cervical and lumbosacral spine injuries which led to his current disabilities.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  With the exception of arthritis, which is explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), neither a cervical spine disability nor a lumbosacral spine disability is recognized as "chronic."  Thus, the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is applicable only to the extent that the Veteran's currently appealed claims involve claims of service connection for arthritis of the cervical spine and for arthritis of the lumbosacral spine.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

In addition to the evidence discussed above, the Veteran's available service treatment records show that, on outpatient treatment in February 1979, the Veteran complained of low back pain.  It was noted that he had been seen "several times in the past two [weeks with] same complaints."  The Veteran denied any burning on urination or history of an injury to the back.  Objective examination showed no physical findings and was an "unremarkable exam."

At his separation physical examination in April 1979, clinical evaluation of the Veteran's spine was normal.  

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was infantryman.

The post-service evidence shows that, following private x-rays of the cervical spine taken in June 1986, the impressions included minimal spondylotic changes at C5-6 with normal disc spaces, facet joints, and paravertebral soft tissue shadows.

On VA outpatient treatment in August 1989, the Veteran's complaints included diffuse symptomatology in the right neck, shoulder, and elbow, and a "tingling sensation" in 3 fingers of the right hand.  Physical examination showed a full range of motion in the right shoulder with some pain, mild tenderness in the anterior shoulder, and decreased sensation to light touch.  The impression was nerve entrapment of the right upper extremity versus cervical spine.

Private x-rays of the cervical spine taken in August 1989 show straightening, preserved vertebrae and disc spaces, and early reactive changes at the neurocentral joints.  The radiologist's impression was muscular spasm.

In a handwritten doctor's note dated later in August 1989, it was noted that the Veteran had a history of cervical pain and referred "paresthesias with change in motor force on occasion."  It also was noted that a cervical x-ray showed posterior osteophyte formation C5-6, C7-8, and possible nerve root entrapment syndrome.

A private computerized tomography (CT) scan of the Veteran's cervical spine taken in September 1989 showed normal bony structures, neural foramina, and epiphyseal joints.  The thecal sac and epidural region also were normal.

A magnetic resonance imaging (MRI) scan of the Veteran's cervical spine taken in December 1989 showed slightly degenerated C5-6 disc with a small posterior bulge.

On VA outpatient treatment in April 1990, the Veteran's complaints included neck pain and low back pain.  A history of neck pain, pain of the right upper extremity, and numbness since an in-service fall in 1976.  A history of right low back pain for 2 months also was noted.  He denied any numbness.  Physical examination showed a full neck range of motion with pain on extension, right rotation and left lateral bending, tenderness in the right sacroiliac joint and right iliolumbar ligament "otherwise no tenderness," a full range of motion in the back with pain on lateral rotation and right lateral bending, decreased sensation to pinprick along the entire right side of the body.  The assessment was neck and pain of the right upper extremity which could be secondary to cervical radiculopathy as well as evidence of right biceps tendonitis and low back pain without evidence of radiculopathy at right sacroiliac joint and right iliolumbar area.

Private x-rays of the lumbosacral spine taken in May 1990 showed straightening and narrowing at L5-S1 with normal bone "and articular relations." The radiologist's impressions were muscular spasm and L5-S1 discogenic disease.

VA MRI of the Veteran's cervical spine taken in January 1991 showed an "essentially unremarkable" cervical spine.  A private CT scan of the Veteran's lumbosacral spine taken in January 1991 showed a calcified herniated central disc at L5-S1 and calcified posterior longitudinal ligament at L5-S1 level.

In a July 1992 statement, the Veteran's wife asserted that the Veteran's back disability "gives him pains all the time.  It limits the motion in his arms and legs.  Because of this he has dizziness, imbalance, fatigue, drowsiness, severe headaches, and numbness of the arms and legs."  She also asserted that the Veteran needed her assistance getting out of bed and walking up and down stairs because of his back pain.

In a July 1992 statement, Dr. R.V.M. concluded that the Veteran had bilateral radicular pain at L5-S1 with a herniated nucleus pulposus (HNP) of the lumbar spine.  In a separate July 1992 statement, Dr. R.V.M. stated that the Veteran "has multiple pains with radicular pain C6 and L5S1."

On VA spine examination in October 1992, the Veteran's complaints included "persistent back pain with stabbing sensation, severely exacerbated, and radiating toward both lower extremities.  There is swelling of the neck accompanied by neck stiffness."  These symptoms were "persistent, 24-hours a day."  A history of an in-service back injury was noted.  Objective examination showed a guarded gait, assisted by a cane, and "pain to pressure over vertebral spinous processes and paravertebral muscles with evidence of moderate spasms," and painful but full movement of the neck and back.  The diagnoses included paravertebral myositis.

Following a private MRI scan of the Veteran's lumbar spine in August 1999, the radiologist's impressions were degenerative disc disease "most severe at L5-S1," a central disk herniation with moderate compression at L5-S1, and mild narrowing of both neural foramina at L5-S1.

In an August 1999 statement, M.A.P.M., M.D., stated that he had treated the Veteran since July 1986 "for a cervical and lumbar condition - disks and spasms and radiculopathies."

In a September 2000 statement, the Veteran asserted that he "suffered an accident while playing volleyball" in December 1976 while on "a military vacation" in Puerto Rico when he injured his cervical spine and lumbosacral spine.  He also asserted that, following this in-service injury, he had received "injections to ease the pain."  

In a September 2000 statement, J.A.C.R., M.D., certified that the Veteran had traumatic arthritis in the cervical spine and degenerative arthritis in the cervical and lumbar spine with disk herniation, cord compression, and lower extremity radiculopathy.

On VA spine examination in November 2000, the Veteran's complaints included spine and neck pain 24 hours a day which "fluctuates from mild to severe, at times sharp [and] at other times with pressure sensation."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  A history of an in-service injury in 1976 involving the low back, neck, right shoulder, and right elbow was noted.  The Veteran denied any bowel or bladder incontinence.  He reported "severe daily flare-ups of pain 3-4 times per day, lasts 1 to 1 1/2 hours."  He used 1 point cane.  He was unable to run and "must walk slowly.  He is unable to squat [or] do sudden turning of the trunk."  Physical examination showed complaints of pain on rotating the neck to the right, tenderness to palpation, no postural abnormalities or fixed deformities, and symmetrical back musculature.  The diagnosis was low back pain.

A private CT scan of the Veteran's lumbosacral spine taken in November 2001 showed large broad based posterior osteophyte formation (hypertrophic bone formations) projecting into the spinal canal and laterally into the neural foramina causing mild spinal canal stenosis at L5-S1, large anterior osteophyte formations, and mild hypertrophic bone formation of the posterior articulating facets.

A private MRI of the Veteran's lumbosacral spine taken in November 2006 showed L5-S1 central disc herniation with cranial dissection and focal right paracentral disc herniation at L1-L2.

VA x-rays of the lumbosacral spine taken in November 2009 showed lumbar spondylosis, segmental calcification of the anterior longitudinal ligament, and paravertebral spasm.  VA x-rays of the cervical spine taken in November 2009 showed diffuse idiopathic skeletal hyperostosis (Forestier's disease).

On VA outpatient treatment in April 2010, the Veteran complained of low back pain and right leg pain for 30 years.  The Veteran stated that his pain started after a fall.  He rated his low back pain as 9/10 on a pain scale (with 10/10 being the worst imaginable pain).  His pain was localized to the posterior low back area with radiation to the posterior thigh.  "It is described as [a] sharp sensation, intermittent and worsens with standing/ambulation."  A March 2010 MRI of the lumbosacral spine was reviewed and showed multilevel degenerative changes of the lumbar spine worst at L5-S1 where there is a central protrusion and focal disc extrusion narrowing the ventral sac and narrowing both neural foramina, disc signal intensity soft tissue mass at L1-L2 also most likely representing extruded disc without cord narrowing, and L3-S1 facet degenerative joint disease.  Physical examination showed no warmth, no tenderness to percussion over spinous processes, tenderness to palpation over lumbar paraspinal muscles, buttocks, and posterior superior iliac spine.  Range of motion was "limited in all planes of [the] lumbar spine."  The assessment was a history of chronic low back pain and right leg pain suggestive of a combination of degenerative disc disease and facet joint syndrome/arthropathy and no neurological deficits.

Private x-rays of the cervical spine taken in March 2012 showed a straightened lordotic curve, osteophytes, diffuse idiopathic skeletal hyperostosis (DISH), osteopenia, and narrowed disc spacing at C5-7.  Private x-rays of the lumbosacral spine taken in March 2012 showed disk wedging at L1/L2 and L5/S1, spurs, DISH, and osteopenia.

In a May 2012 letter, Dr. M.A.P.M. stated that the Veteran had been treated since 1980 for multiple medical conditions including degenerative joint disease and discogenic cervical and lumbar disease with herniated nucleus pulposus (HNP) and radiculopathies.  "He continues to have severe cervical and lumbar pain irradiating to arms and legs with numbness of extremities and loss of strength."

On private outpatient treatment in January 2013 (which was reported in a "Medical Report" dated in February 2013), the Veteran complained of pain, stiffness, weakness, and dysfunction.  The Veteran "has cervical and low back degenerative osteoarthritic changes (degenerative disc disease, degenerative joint disease, [diffuse idiopathic skeletal hyperostosis] disease, cervical and lumbar disc herniation and chronic fibromyositis) that cause[] dysfunction and pain."  Physical examination showed pain, spasm, loss of motion, weakness, instability, "and ultimately the limitation and dysfunction of these areas."  The diagnoses were cervical and lumbar degenerative joint and disc disease, cervical and lumbar chronic fibromyositis, diffuse idiopathic skeletal hyperostosis (DISH), and cervical C2-3 and lumbar L5-S1 disc herniations.

VA x-rays of the sacroiliac joints taken in February 2013 showed mild arthropathic changes of the SI joints which may represent degenerative joint disease and degenerative joint disease of the lower lumbar spine.

On VA outpatient treatment in March 2013, the Veteran complained of right lumbar area pain.  He denied any groin pain.  A history of lumbar disc disease was noted.  Objective examination showed no pain in the groin with hip rotation.  X-rays of the hip showed preserved cartilage and early degenerative joint disease changes.  The assessment was lumbar degeneration.

On private outpatient treatment in September 2013, it was noted that the Veteran had "moderate to severe" limitation of motion and "claims that sometimes the pain decreases to moderate."  He rated his pain as 6-8/10 on a pain scale.  The assessment was continued severe limitation of motion in the cervical spine and moderate to severe pain with severe spasms.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for a cervical spine disability and for a lumbosacral spine disability.  As noted in the Introduction, the Board's consideration of the Veteran's reopened service connection claims is limited to the issue of direct service connection.  See also 38 C.F.R. §§ 3.303, 3.304.  The Veteran essentially contends that he incurred disabilities of both the cervical spine and the lumbosacral spine during active service.  The record evidence does not support his assertions regarding in-service incurrence or an etiological link between either of these disabilities and active service.  It shows instead that, although the Veteran currently experiences cervical spine disability and lumbosacral spine disability, neither of these disabilities is related directly to active service.  For example, the Veteran's available service treatment records show that, although he complained of low back pain in February 1979, several months prior to his separation from service in May 1979, physical examination in February 1979 was unremarkable and no relevant complaints or physical examination findings were noted at his separation physical examination.  The service treatment records otherwise do not indicate that the Veteran complained of or was treated for either a cervical spine disability or for a lumbosacral spine disability during service, although the Board recognizes that the lack of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

The post-service evidence shows that, although the Veteran has complained of and been treated for cervical spine and lumbosacral spine disabilities since his service separation, neither of these disabilities are related to active service.  It appears that, following his service separation in May 1979, the Veteran initially sought treatment for a cervical spine disability in approximately 1986, or 7 years later, and initially sought treatment for a lumbosacral spine disability in approximately 1990, or 11 years later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  With the exception of Dr. R.V.M. in November 2005 and Dr. N.A.O. in September 2009 (as discussed below), none of the multiple VA and private treating clinicians who have seen the Veteran for cervical spine and lumbosacral spine disabilities since his service separation have related either of these disabilities to active service.

The Board recognizes that Dr. R.V.M. opined in November 2005 that the Veteran's cervicothoracolumbar pain was related to an in-service fall that the Veteran had in 1976.  The Board also recognizes that Dr. N.A.O. opined in September 2009 that the Veteran's cervical spine and lumbar spine disabilities were due to an in-service fall.  The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A review of the Veteran's available service treatment records does not support his assertions that he injured either his cervical spine or lumbosacral spine as a result of a fall during service.  And it appears that the opinions of Dr. R.V.M. and Dr. N.A.O. are based on the Veteran's inaccurately reported in-service history of a fall resulting in cervical spine and lumbosacral spine disabilities.  It also is not clear to what extent either of these opinions are supported by clinical data or other rationale.  Thus, the Board finds that both the November 2005 opinion of Dr. R.V.M. and the November 2009 opinion of Dr. N.A.O. are not probative on the issue of whether the Veteran's cervical spine disability and lumbosacral spine disability are related to active service.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which relates either his cervical spine disability or his lumbosacral spine disability to active service.  In summary, the Board finds that service connection for a cervical spine disability and for a lumbosacral spine disability is not warranted.

The Board finally finds that service connection for arthritis of the cervical spine and for arthritis of the lumbosacral spine is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309; see also Walker, 708 F.3d at 1331.  The record evidence does not indicate that arthritis was present in either the Veteran's cervical spine or his lumbosacral spine during active service or within the first post-service year (i.e., by May 1980) such that service connection is warranted for either of these disabilities on a presumptive basis.  Id.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements, the Veteran has asserted that his symptoms of a cervical spine disability and a lumbosacral spine disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the cervical spine (neck pain) and lumbosacral spine (low back pain) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of either of these disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a cervical spine disability and a lumbosacral spine disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and his spine was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a cervical spine disability or a lumbosacral spine disability for several years following active service.  The Board emphasizes the multi-year gap between discharge from active service (1979) and initial reported symptoms related to a cervical spine disability in 1986 (a 7-year gap) and initial reported symptoms related to a lumbosacral spine disability in 1990 (an 11-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including right elbow and right shoulder disabilities (1979).  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to the cervical spine or lumbosacral spine.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran filed VA disability compensation claims for service connection for right elbow and right shoulder disabilities in May 1979 at his discharge from active service but did not claim service connection for a cervical spine disability or for a lumbosacral spine disability or make any mention of any relevant symptomatology.  He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claims, the Veteran reported the onset of symptoms to different times.  Specifically, when he filed his claims, he reported that his cervical spine and lumbosacral spine disabilities began during active service.  He subsequently reported on VA outpatient treatment in April 1990 only a 2-month history of low back pain or since February 1990, approximately 11 years after his service separation.  The inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and the record evidence showing no etiological link between a cervical spine disability, a lumbosacral spine disability, and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Higher Rating Claims

The Veteran also contends that his service-connected major depressive disorder, residuals of a right elbow injury, residuals of a right shoulder injury, residuals of a of a fourth metacarpal fracture of the right hand, and right wrist disability are all more disabling than currently evaluated.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

With respect to the Veteran's higher initial rating claim for major depressive disorder, the Board notes that, where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

With respect to the Veteran's other currently appealed increased rating claims, the Board notes that, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected major depressive disorder currently is evaluated as 50 percent disabling effective October 5, 2009, under 38 C.F.R. § 4.130, DC 9434 (major depressive disorder).  See 38 C.F.R. § 4.130, DC 9434 (2013).  A 50 percent rating is assigned under DC 9434 for major depressive disorder manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9434 for major depressive disorder manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9434 for major depressive disorder manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  As relevant to this claim, a GAF score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

The Veteran's service-connected residuals of a right elbow injury currently are evaluated as 30 percent disabling by analogy to 38 C.F.R. § 4.71a, DC 5206 (limitation of forearm flexion).  See 38 C.F.R. § 4.71a, DC 5206 (2013).  Because the evidence shows that the Veteran is right-handed, his right side is considered his major (or dominant) side.  A 30 percent rating is assigned under DC 5206 for forearm flexion limited to 70 degrees on the major (dominant) side.  A higher 40 percent rating is assigned for forearm flexion limited to 55 degrees on the major (dominant) side.  A maximum 50 percent rating is assigned for forearm flexion limited to 45 degrees on the major (dominant) side.  Id.

The Veteran's service-connected residuals of a right shoulder injury currently are evaluated as 30 percent disabling by analogy to 38 C.F.R. § 4.71a, DC 5299-5201 (other shoulder and arm disabilities-limitation of arm motion).  See 38 C.F.R. § 4.71a, DC 5299-5201 (2013).  Again, because the evidence shows that the Veteran is right-handed, his right side is considered his major (or dominant) side.  A 30 percent rating is assigned under DC 5201 for limitation of arms motion midway between the side and shoulder level.  A maximum 40 percent rating is assigned for limitation of arm motion to 25 degrees from the side.  Id.

The Veteran's service-connected residuals of a fourth metacarpal fracture of the right hand currently are evaluated as zero percent disabling prior to April 5, 2008, and as 10 percent disabling thereafter by analogy to 38 C.F.R. § 4.71a, DC 5299-5223 (other shoulder and arm disabilities-favorable ankylosis of two digits of one hand).  See 38 C.F.R. § 4.71a, DC 5299-5223 (2013).  Again, because the evidence shows that the Veteran is right-handed, his right side is considered his major (or dominant) side.  A minimum 10 percent rating is assigned under DC 5223 for favorable ankylosis of the long and ring fingers, the long and little fingers, or the ring and little fingers of the major (dominant) hand.  A 20 percent rating is assigned for favorable ankylosis of the index and long fingers, the index and ring fingers, or the index and little fingers of the major (dominant) hand.  A maximum 30 percent rating is assigned for favorable ankylosis of the thumb and any finger of the major (dominant) hand.  Id.

The Veteran's service-connected right wrist disability currently is evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5215 (limitation of motion of the wrist).  See 38 C.F.R. § 4.71a, DC 5215 (2013).  Again, because the evidence shows that the Veteran is right-handed, his right side is considered his major (or dominant) side.  And because a 10 percent rating is maximum rating available under DC 5215, other potentially applicable DC's must be considered in evaluating the Veteran's service-connected right wrist disability.  Under DC 5214, a minimum 30 percent rating is assigned for favorable wrist ankylosis in 20 to 30 degrees of dorsiflexion for the major (dominant) wrist.  See 38 C.F.R. § 4.71a, DC 5214 (2013).  A 40 percent rating is assigned under DC 5214 for wrist ankylosis in any other position except favorable for the major (dominant) wrist).  A maximum 50 percent rating is assigned for unfavorable wrist ankylosis, wrist ankylosis in any degree of palmar flexion, or wrist ankylosis with ulnar or radial deviation in the major (dominant) wrist.  Id.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2013).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the elbow, shoulder, and wrist are considered major joints.  38 C.F.R. § 4.45 (2013).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2013).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).  

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

Factual Background

The Veteran's available service treatment records show no complaints of or treatment for major depressive disorder during active service.  The Veteran's psychiatric system was normal at his separation physical examination in April 1979.

The post-service evidence shows that, on VA joints examination in May 2006, the Veteran's complaints included worsening right elbow and right shoulder pain "during the last five or six years."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that his "pain usually has an intensity of 6/10 and is accompanied by stiffness, instability, or give away sensation in the right shoulder, locking and fatigability and lack of endurance to perform overhead activities."  He also reported weekly flare-ups of pain to 9/10 that occurred once or twice a week and lasted 3-6 hours.  There was no additional limitation of motion during flare-ups.  The Veteran denied any dislocation or recurrent subluxation or constitutional symptoms of inflammatory arthritis.  He was independent in self-care and his activities of daily living.  He was right-handed "and claims that sometimes he is unable to use his right hand" due to his pain.  Physical examination of the right shoulder showed tenderness to palpation at the acromioclavciular (AC) joint and subacromial area and exquisite pain.  Range of motion testing of the right shoulder showed flexion to 80 degrees with pain beginning at 40 degrees with functional loss of 100 degrees due to pain, abduction to 70 degrees with pain in the last 30 degrees and functional loss of 110 degrees due to pain, external rotation to zero degrees with functional loss of 90 degrees due to pain, and internal rotation to 0 degrees with functional loss of 90 degrees due to pain.  Physical examination of the right elbow showed "exquisite tenderness upon palpation of the olecranon area."  Range of motion testing of the right elbow showed flexion to 80 degrees with pain beginning at 40 degrees and functional loss of 65 degrees due to pain, extension to -10 degrees with functional loss of 10 degrees due to pain.  The Veteran was unable to perform repetitive range of motion testing in the right shoulder "due to excruciating pain at the time of examination."  An impingement test was positive in the right shoulder.  The Veteran was able to perform repetitive testing in the right elbow twice "but in the third time [he] suffered from pain in the affected joint."  Constitutional signs for inflammatory arthritis were present.  Prior x-rays were reviewed.  The diagnoses were right shoulder trauma with residual partial tear and infraspinatus tendon calcification in the shoulder joint and impingement syndrome "which is limiting his range of motion and causing pain," and right elbow trauma with residual non-union fracture at the olecranon area and residual limited range of motion and pain in the right elbow area.

On VA joints examination in December 2006, the Veteran complained of decreased range of right wrist motion, increased right wrist pain, sporadic right wrist swelling, occasional right wrist locking, and decreased right hand endurance.  He rated his pain as 10/10 on a pain scale (or the worst imaginable pain).  "He says he always uses a wrist brace due to this."  The VA examiner stated that he had reviewed the Veteran's electronic medical records from the VA Medical Center in San Juan only.  The Veteran described his right wrist pain as "sharp like being pierced by a needle."  He denied any episodes of dislocation or recurrent subluxation or constitutional signs of inflammatory arthritis.  He was unable to do household chores, yard chores, or home maintenance due to his right wrist.  He also was unable to participate in softball.  Physical examination showed tenderness to palpation of the dorsal wrist at the lunate bone and at the radial and ulnar styloids, no instability, mild swelling, mild guarding, and no ankylosis.  Range of motion testing of the right wrist showed dorsiflexion to 40 degrees, palmar flexion to 29 degrees, ulnar deviation to 25 degrees, and radial deviation to 15 degrees - all with pain.  The Veteran had additional limitation of motion due to pain and lack of endurance but no fatigue, weakness, or incoordination.  X-rays showed no evidence of soft tissue or joint pathology.  The diagnosis was residuals of a right wrist fracture.

On VA hand, thumb, and fingers examination on April 5, 2008, the Veteran's complaints included pain in the right wrist joint and difficulty writing and using the right hand.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported weekly flare-ups of pain to 9/10 on a pain scale (with 10/10 being the worst imaginable pain) that lasted for 2-3 hours and right hand numbness "mainly in the night."  Physical examination showed no ankylosis in any of the Veteran's fingers, right wrist dorsiflexion to 20 degrees with pain in the last 10 degrees and a loss of 10 degrees of dorsiflexion due to pain, metacarpophalangeal flexion to 30 degrees with pain in the last 10 degrees and a loss of zero degrees due to pain, proximal interphalangeal joint flexion to 30 degrees with pain in the last 10 degrees but no functional loss, and a full range of motion in the thumb.  Range of motion testing of the index, long, ring, and little fingers showed metacarpophalangeal joint flexion to 50 degrees with pain in the last 20 degrees and functional loss of 40 degrees due to pain, a full range of motion on proximal interphalangeal joint flexion with no pain or functional loss, and distal (terminal) interphalangeal joint flexion to 70 degrees with pain in the last 20 degrees and no functional loss.  There were no gaps between the tip of the thumb and the fingers, between the tips of the fingers and the proximal transverse crease of the palm, and between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  The Veteran's right hand had "appropriate" strength on pushing, pulling, touching and expression, and no flexion deformities.  Although there was pain on repetitive testing, there was no weakness or fatigue.  The diagnosis was right fourth metacarpal fracture.

On VA joints examination on April 5, 2008, the Veteran's complaints included right wrist pain that he rated as 7/10 on a pain scale.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  He reported weekly flare-ups to 9/10 on a pain scale which lasted 2-3 hours.  He was independent in self-care and his activities of daily living.  The VA examiner noted that the Veteran was asked "to repeatedly open and close [his] right hand" and had no weakness or fatigue but experienced pain in the fourth metacarpal area and the right wrist joint.  Physical examination showed tenderness in the right wrist at the dorsal aspect, no ankylosis, and no constitutional signs of inflammatory arthritis.  Range of motion testing of the right wrist showed dorsiflexion to 40 degrees with pain the last 20 degrees and functional loss of 30 degrees due to pain, palmar flexion to 50 degrees with pain in the last 30 degrees and functional loss of 30 degrees due to pain, radial deviation to 10 degrees with pain and functional loss of 10 degrees due to pain, and ulnar deviation to 20 degrees with pain in the last 10 degrees and functional loss of 25 degrees due to pain.  The diagnoses were right fourth metacarpal fracture and right wrist arthralgia due to a right wrist sprain.

In her September 2009 statement, Dr. N.A.O. stated:

[The Veteran] presents limited functional capacities at right wrist, elbow and shoulder secondary to his accident while at service.  Pain in these articulations is present all the time and he presents limitation of movements in all of them.  He presents degenerative traumatic arthritis at right elbow and shoulder.  All of this has resulted in a restriction of his daily activities and social functioning....[The Veteran also has a] depressed mood, with changes in his sleep pattern.  He has marked decrease[d] interest and pleasure in most of his usual activities.  He presents fatigue or low energy nearly every day.  He has episodes of irritability and anxiety.  He also presents frustration and [a] sensation of worthlessness with episodes where he feels sad and isolates himself.

Dr. N.A.O. concluded that the Veteran had "emotional changes" and had aggravated his right arm as well. 

On VA mental disorders examination in December 2009, the Veteran's complaints included anxiety, a depressed mood, and irritability.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported a happy childhood, participation in high school sports, and having many friends prior to active service.  He had been married and divorced 3 times.  He denied any history of suicidal or homicidal ideation.  He lived with his 24-year-old son at his own home and worked at the postal service.  He had been seen between 1980 and 1990 for psychiatric problems although these records were not available for review.  Mental status examination of the Veteran showed he was appropriately dressed with an unsteady gait and using a Canadian crutch to assist with walking, impoverished speech, an overly dependent and guarded attitude, intact attention, full orientation, circumstantial thought process, no delusions or hallucinations, reported sleep impairment that interfered with daily activity, no inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or suicidal or homicidal ideation, good impulse control with no episodes of violence, an ability to maintain minimum personal hygiene, normal remote and recent memory, and mildly impaired immediate memory.  The Veteran had been employed as a mail clerk for more than 20 years and had lost 12 weeks of work in the previous year "due to musculoskeletal pain and depression."  The Veteran's GAF score was 52, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Axis I diagnosis was recurrent moderate to severe major depressive disorder.

On VA joints examination in April 2010, the Veteran's complaints included right shoulder and right elbow pain, stiffness, and limited range of motion.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran rated his pain as 7/10 on a pain scale.  He experienced weekly flare-ups which he rated as 9/10 and lasted "several hours aggravated by use of his right upper extremity and alleviated by medications and sometimes by massages in affected areas."  He denied any episodes of dislocation or recurrent subluxation.  He was independent in self-care and his activities of daily living.  

Physical examination in April 2010 showed pain in the AC joint area of the right shoulder and the olecranon area of the right elbow on repetitive flexion but no weakness or fatigue, pain at the dorsal aspect of the right wrist on repetitive flexion but no weakness or fatigue, no effusion, redness, or instability, no ankylosis, no constitutional signs of inflammatory arthritis, and a positive right shoulder impingement test.  Range of motion testing of the right shoulder showed flexion to 90 degrees with pain in the last 20 degrees and functional loss of 90 degrees due to pain, abduction to 80 degrees with pain in the last 10 degrees and functional loss of 100 degrees due to pain, and external and internal rotation each to zero degrees and functional loss of 90 degrees due to pain.  Range of motion testing of the right elbow showed full flexion to 145 degrees with pain in the last 20 degrees and no functional loss due to pain, forearm supination to 50 degrees with pain in the last 10 degrees and functional loss of 35 degrees due to pain, and full forearm pronation to 80 degrees with pain in the last 10 degrees and no functional loss due to pain.  Range of motion testing of the right wrist showed dorsiflexion to 40 degrees with pain in the last 10 degrees and functional loss of 30 degrees due to pain, palmar flexion to 40 degrees with pain in the last 10 degrees and functional loss of 40 degrees due to pain, radial deviation to 10 degrees with pain in the last 10 degrees and functional loss of 10 degrees due to pain, and ulnar deviation to 20 degrees with pain in the last 10 degrees and functional loss of 25 degrees due to pain.  Prior x-rays were reviewed.  The diagnoses were right wrist trauma (fracture of fourth metacarpal), right elbow injury with residual degenerative joint disease, and a right shoulder injury with residual degenerative joint disease (exostosis and peritendinitis).

On VA outpatient treatment in April 2011, no relevant complaints were noted.  Mental status examination of the Veteran showed he was calm with good eye contact, walking with a cane, no ataxia, agitation, retardation, tremors, rigidity, or akathisia, coherent and relevant speech, logical thought process, no suicidal or homicidal ideation, no evidence of auditory or visual hallucinations or delusions, gross memory, fair attention and concentration, fair insight and judgment.  The Veteran's GAF score was 70, indicating some mild symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well with some meaningful interpersonal relationships.  The Axis I diagnosis was recurrent major depressive disorder secondary to pain.

In February 2012, the VA clinician stated:

[The Veteran] reported that [he] has been well. He reported that has been anxious due to pain. He reported that has been sleeping well and has not been irritable. He denied death wishes, self-harm or harm to others ideations. He reported that at times [he] hears 'good voices'; he reported that at times [he] sees spirits.

Mental status examination of the Veteran showed adequate hygiene, wearing casual clothes, appropriately dressed, using a cane to walk, no evidence of dyskinetic movements, fluent speech, "no perceptual disturbances reported or observed during the interview," no delusions, no suicidal or homicidal ideation, no ideas of reference, no paranoid ideas, coherent, relevant, and logical thought content, full orientation, preserved immediate, recent and past memory, fair judgment and insight.  The Veteran's GAF score and Axis I diagnosis were unchanged.

In April 2013, the VA clinician stated:

He has been feeling anxious, tense, and frustrated with all this process.  He said that his savings are running out and [has]...severe financial problems.  He is afraid that his credit score will be affected soon.  His pain perception has increased due to increase in anxiety and depressive symptoms.  He continue[s] with ups and downs in his mood and depressive episodes.  His sleeping pattern has been affected due to increase[d] anxiety levels.  He report[s] good appetite.

The Veteran denied any psychotic symptomatology, aggressive or impulsive behavior, and suicidal or homicidal ideation.  Mental status examination of the Veteran showed full orientation, well groomed, adequate eye contact, walking with the assistance of a cane, no abnormal involuntary movements, normal speech, no perceptual disturbances, normal thought process and thought content, fair judgment, and intact memory.  The Veteran's GAF score was 60, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Axis I diagnosis was recurrent mild major depressive disorder without psychosis.

In June 2013, the Veteran's complaints included a depressed mood and feeling anxious.  Mental status examination of the Veteran showed adequate hygiene, good eye contact, full orientation, normal thought process, coherent thought content, intact memory, good judgment, and fair insight.  The Veteran's GAF score and Axis I diagnosis were unchanged.  

On VA mental disorders Disability Benefits Questionnaire (DBQ) in August 2013, the Veteran's complaints included "being unable to tolerate[] crowded spaces and high pitch[ed] noises, [and] anxiety feeling[s] associated to economic issues."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran denied any psychotic symptoms, aggressive or impulsive behavior, and suicidal or homicidal ideation.  He was the father of 3 adult children and lived in his own home with his 28-year old son.  He divorced in 1982 and reported a good relationship with his ex-wife, a good paternal relationship with his son but was "distant" from his other children.  He also maintained excellent interpersonal relations.  He enjoyed taking care of his garden and his pets.  He had retired in June 2012 after 35 years with the postal service.  The VA clinician stated that the Veteran experienced occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  Mental status examination of the Veteran showed he was spontaneous with immediate eye contact with the examiner, in contact with reality, no evidence of psychomotor retardation or agitation, clear speech, no evidence of delusions or hallucinations, no suicidal or homicidal ideation, full orientation, preserved cognitive functions, and superficial judgment and insight.  The Veteran's GAF score was 65, indicating some mild symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well with some meaningful interpersonal relationships.  The Axis I diagnosis was major depressive disorder.

On VA shoulder and arm conditions DBQ in August 2013, the Veteran's complaints included flare-ups of right shoulder pain "upon repetitive motion."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Range of motion testing of the right shoulder showed flexion to 110 degrees with pain beginning at 5 degrees and abduction to 100 degrees with pain beginning at 5 degrees.  Repetitive range of motion testing of the right shoulder showed flexion to 105 degrees and abduction to 95 degrees.  Physical examination of the right shoulder showed localized tenderness or pain on palpation of the joints/soft tissues, guarding, 4/5 muscle strength, no ankylosis of the glenohumeral articulation (shoulder joint), a positive impingement test, and tenderness to palpation of the AC joint.  X-rays showed degenerative or traumatic arthritis in the right shoulder.  The VA clinician stated that the Veteran was "limited by pain, no weakness or fatigue, in his [range of motion] in his shoulder joint."  The diagnosis was right shoulder tendinitis.

On VA wrist conditions DBQ in August 2013, the Veteran's complaints included flare-ups of right wrist pain "upon cloudy or rainy days or upon repetitive motion."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran was right-hand dominant.  Range of motion testing of the right wrist showed palmar flexion to 65 degrees with pain beginning at 5 degrees and dorsiflexion to 55 degrees with pain beginning at 5 degrees.  Repetitive range of motion testing of the right wrist showed palmar flexion to 60 degrees and dorsiflexion to 50 degrees.  Physical examination of the right wrist showed localized tenderness or pain on palpation of the joints/soft tissues, 4/5 muscle strength, and no wrist joint ankylosis.  X-rays showed degenerative or traumatic arthritis in the right wrist.  The diagnosis was a right wrist fracture.

On VA hand and finger conditions DBQ in August 2013, the Veteran's complaints included flare-ups of hand pain "during rainy days."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  There was no limitation of motion or evidence of painful motion for any fingers or thumbs.  The Veteran was able to perform repetitive use testing with no additional limitation of motion for any fingers post-test.  There was no gap between the thumb and the fingers post-test, no gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips post-test, and no limitation of extension for the index or long fingers post-test.  The Veteran had no functional loss or functional impairment of any fingers or thumbs although there was pain on movement of the right long finger.  Physical examination showed tenderness to palpation for joints or soft tissues of the hand, 4/5 right hand grip, and no ankylosis of the thumb or fingers.  X-rays showed degenerative or traumatic arthritis in the right hand.  The VA clinician stated that the Veteran's "limitation in his right hand (loss of part of his grip) is due to pain."  There was no weakness or fatigue in the right hand.  The diagnosis was right fourth metacarpal fracture.

On VA elbow and forearm conditions DBQ in August 2013, the Veteran's complaints included flare-ups of elbow and forearm pain "during rainy days."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Range of motion testing of the right elbow showed flexion to 130 degrees with pain beginning at 5 degrees and extension to 25 degrees with pain.  The VA clinician stated that the Veteran "has elbow pain for which he has limitations."  Repetitive range of motion testing of the right elbow showed flexion to 125 degrees and extension to 20 degrees with the additional limitation of motion due to less movement than normal, weakened movement, and pain on movement.  Physical examination showed localized tenderness or pain on palpation of the joints/soft tissues, 4/5 muscle strength, and no elbow ankylosis.  X-rays showed degenerative or traumatic arthritis in the right elbow.  The VA clinician stated that the Veteran was "limited by pain" but had no weakness or fatigue.  The diagnosis was right elbow fracture.


Analysis

Major Depressive Disorder

The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating greater than 50 percent for major depressive disorder.  The Veteran contends that this disability is more disabling than currently evaluated.  The record evidence does not support his assertions regarding worsening of his service-connected major depressive disorder.  It shows instead that this disability has been manifested by, at worst, occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress due to feeling anxious, mood swings, depressive episodes, and sleep disturbance (as seen on VA mental disorders DBQ in August 2013).  For example, the Veteran's service treatment records show no complaints of or treatment for major depressive disorder at any time during active service.  His psychiatric system was normal at his separation physical examination.  

The post-service evidence also indicates that the Veteran's service-connected major depressive disorder has been, at worst, mildly to moderate disabling throughout the appeal period.  For example, Dr. N.A.O. stated in September 2009 that the Veteran's psychiatric symptomatology included a depressed mood, changes in his sleep pattern, "marked decrease [in] interest and pleasure in most of his usual activities," daily fatigue or low energy, episodes of irritability and anxiety, and  "frustration and [a] sensation of worthlessness with episodes where he feels sad and isolates himself.  She also stated that the Veteran experienced "emotional changes."  On VA examination in December 2009, the Veteran reported that he had been married and divorced 3 times, denied any history of suicidal or homicidal ideation, lived with his 24-year-old son at his own home, and worked full-time at the postal service.  Mental status examination of the Veteran showed he was appropriately dressed with impoverished speech, an overly dependent and guarded attitude, intact attention, full orientation, circumstantial thought process, no delusions or hallucinations, reported sleep impairment that interfered with daily activity, no inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or suicidal or homicidal ideation, good impulse control with no episodes of violence, an ability to maintain minimum personal hygiene, normal remote and recent memory, and mildly impaired immediate memory.  The Veteran had lost 12 weeks of work in the previous year "due to musculoskeletal pain and depression."  The Veteran's GAF score was 52, indicating moderate symptoms.  The Axis I diagnosis was recurrent moderate to severe major depressive disorder.  

Subsequent mental status examination of the Veteran in April 2011 showed he was calm with good eye contact, no agitation, retardation, tremors, rigidity, or akathisia, coherent and relevant speech, logical thought process, no suicidal or homicidal ideation, no evidence of auditory or visual hallucinations or delusions, gross memory, and fair attention, concentration, insight, and judgment.  The Veteran's GAF score had improved to 70, indicating mild symptoms.  In February 2012, the Veteran "reported that [he] has been well...He [also] reported that has been sleeping well and has not been irritable. He denied death wishes, self-harm or harm to others ideations. He reported that at times [he] hears 'good voices'; he reported that at times [he] sees spirits."  Mental status examination of the Veteran showed adequate hygiene, wearing casual clothes, appropriately dressed, using a cane to walk, no evidence of dyskinetic movements, fluent speech, "no perceptual disturbances reported or observed during the interview," no delusions, no ideas of reference, no paranoid ideas, coherent, relevant, and logical thought content, full orientation, preserved immediate, recent and past memory, and fair judgment and insight.  The Veteran's GAF score was unchanged from April 2011, suggesting that his symptoms remained mild.  

In April 2013, the Veteran reported "feeling anxious, tense, and frustrated...[and] continue[s] with ups and downs in his mood and depressive episodes.  His sleeping pattern has been affected due to increase[d] anxiety levels.  He report[s] good appetite."  The Veteran denied any psychotic symptomatology, aggressive or impulsive behavior, and suicidal or homicidal ideation.  Mental status examination of the Veteran showed full orientation, well groomed, adequate eye contact, no abnormal involuntary movements, normal speech, no perceptual disturbances, normal thought process and thought content, fair judgment, and intact memory.  The Veteran's GAF score was 60, indicating moderate symptoms.  The Axis I diagnosis was recurrent mild major depressive disorder without psychosis.  The Veteran's GAF score and Axis I diagnosis were unchanged following subsequent VA outpatient treatment in June 2013.  Finally, on VA mental disorders DBQ in August 2013, the Veteran again denied any psychotic symptoms, aggressive or impulsive behavior, and suicidal or homicidal ideation.  He reported good relationships with his ex-wife and his adult son but was "distant" from his other 2 children.  He also maintained excellent interpersonal relations.  He enjoyed taking care of his garden and his pets.  The VA clinician concluded that the Veteran experienced occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  Mental status examination of the Veteran showed he was spontaneous with immediate eye contact with the examiner, in contact with reality, no evidence of psychomotor retardation or agitation, clear speech, no evidence of delusions or hallucinations, no suicidal or homicidal ideation, full orientation, preserved cognitive functions, and superficial judgment and insight.  The Veteran's GAF score was 65, indicating mild symptoms.  

The evidence does not indicate that the Veteran's service-connected major depressive disorder has been manifested by at least occupational and social impairment with deficiencies in most areas or total occupational and social impairment (i.e., a 70 or 100 percent rating under DC 9434) such that an initial rating greater than 50 percent is warranted for any time during the appeal period. See 38 C.F.R. § 4.130, DC 9434 (2013).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to a higher initial rating for his service-connected major depressive disorder.  In summary, the Board finds that the criteria for an initial rating greater than 50 percent for the Veteran's service-connected major depressive disorder have not been met.


Residuals of a Right Elbow Injury

The Board next finds that the preponderance of the evidence is against the Veteran's claim for a disability rating greater than 30 percent for service-connected residuals of a right elbow injury.  The Veteran has contended that this disability is more disabling than currently evaluated.  The record evidence does not support his assertions regarding worsening of this disability.  It shows instead that the Veteran's service-connected residuals of a right elbow injury are manifested by, at worst, flexion to 125 degrees, extension to 25 degrees, and complaints of pain.  For example, on VA joints examination in May 2006, physical examination of the Veteran's right elbow showed "exquisite tenderness upon palpation of the olecranon area."  Range of motion testing of the right elbow showed flexion to 80 degrees with pain beginning at 40 degrees and functional loss of 65 degrees due to pain, extension to -10 degrees with functional loss of 10 degrees due to pain.  The Veteran was able to perform repetitive testing in the right elbow twice "but in the third time [he] suffered from pain in the affected joint."  The diagnoses included right elbow trauma with residual non-union fracture at the olecranon area and residual limited range of motion and pain in the right elbow area. In her September 2009 statement, Dr. N.A.O. stated, "[The Veteran] presents limited functional capacities at right...elbow...Pain in these articulations is present all the time and he presents limitation of movements in all of them.  He presents degenerative traumatic arthritis at right elbow....All of this has resulted in a restriction of his daily activities and social functioning."  VA examination in April 2010 showed pain in the olecranon area of the right elbow on repetitive flexion but no weakness or fatigue.  Range of motion testing of the right elbow showed full flexion to 145 degrees with pain in the last 20 degrees and no functional loss due to pain, forearm supination to 50 degrees with pain in the last 10 degrees and functional loss of 35 degrees due to pain, and full forearm pronation to 80 degrees with pain in the last 10 degrees and no functional loss due to pain.  The diagnoses included right elbow injury with residual degenerative joint disease.  Finally on VA elbow and forearm conditions DBQ in August 2013, range of motion testing of the right elbow showed flexion to 130 degrees with pain beginning at 5 degrees and extension to 25 degrees with pain.  The VA clinician stated that the Veteran "has elbow pain for which he has limitations."  Repetitive range of motion testing of the right elbow showed flexion to 125 degrees and extension to 20 degrees with the additional limitation of motion due to less movement than normal, weakened movement, and pain on movement.  Physical examination showed localized tenderness or pain on palpation of the joints/soft tissues, 4/5 muscle strength, and no elbow ankylosis.  X-rays showed degenerative or traumatic arthritis in the right elbow.  The VA clinician stated that the Veteran was "limited by pain" but had no weakness or fatigue.  The diagnosis was right elbow fracture.  

The evidence does not indicate that the Veteran's right forearm flexion is limited to 55 degrees or less (i.e., at least a 40 percent rating under DC 5206) such that a disability rating greater than 30 percent is warranted for his service-connected residuals of a right elbow injury.  See 38 C.F.R. § 4.71a, DC 5206 (2013).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to an increased rating for his service-connected residuals of a right elbow injury.  Thus, the Board finds that the criteria for a disability rating greater than 30 percent for residuals of a right elbow injury have not been met.

Residuals of a Right Shoulder Injury

The Board next finds that the preponderance of the evidence is against the Veteran's claim for a disability rating greater than 30 percent for residuals of a right shoulder injury.  The Veteran has contended that this disability is more disabling than currently evaluated.  The record evidence does not support his assertions regarding worsening of this disability.  It shows instead that the Veteran's service-connected residuals of a right shoulder injury are manifested by, at worst, complaints of flare-ups on repetitive motion, flexion to 105 degrees, and complaints of pain.  For example, on VA joints examination in May 2006, the Veteran reported that his "[right shoulder] pain usually has an intensity of 6/10 and is accompanied by stiffness, instability, or give away sensation in the right shoulder, locking and fatigability and lack of endurance to perform overhead activities."  He also reported weekly flare-ups of pain to 9/10 that occurred once or twice a week and lasted 3-6 hours with additional limitation of motion.  The Veteran denied any dislocation or recurrent subluxation or constitutional symptoms of inflammatory arthritis.  He was independent in self-care and his activities of daily living.  Physical examination of the right shoulder showed tenderness to palpation at the AC joint and subacromial area and exquisite pain.  Range of motion testing of the right shoulder showed flexion to 80 degrees with pain beginning at 40 degrees with functional loss of 100 degrees due to pain, abduction to 70 degrees with pain in the last 30 degrees and functional loss of 110 degrees due to pain, external rotation to zero degrees with functional loss of 90 degrees due to pain, and internal rotation to 0 degrees with functional loss of 90 degrees due to pain.  Dr. N.A.O. stated in September 2009 that the Veteran had "limited functional capacities" in his right shoulder with constant pain, limitation of motion, and degenerative arthritis.  She also stated, "All of this has resulted in a restriction of [the Veteran's] daily activities and social functioning."  VA examination in April 2010 showed pain in the AC joint area of the right shoulder on repetitive flexion but no weakness or fatigue, no constitutional signs of inflammatory arthritis, and a positive right shoulder impingement test.  Range of motion testing of the right shoulder showed flexion to 90 degrees with pain in the last 20 degrees and functional loss of 90 degrees due to pain, abduction to 80 degrees with pain in the last 10 degrees and functional loss of 100 degrees due to pain, and external and internal rotation each to zero degrees and functional loss of 90 degrees due to pain.  The diagnoses included a right shoulder injury with residual degenerative joint disease (exostosis and peritendinitis).  Finally, on VA shoulder and arm conditions DBQ in August 2013, range of motion testing of the Veteran's right shoulder showed flexion to 110 degrees with pain beginning at 5 degrees and abduction to 100 degrees with pain beginning at 5 degrees.  Repetitive range of motion testing of the right shoulder showed flexion to 105 degrees and abduction to 95 degrees.  Physical examination of the right shoulder showed localized tenderness or pain on palpation of the joints/soft tissues, guarding, 4/5 muscle strength, no ankylosis of the glenohumeral articulation (shoulder joint), a positive impingement test, and tenderness to palpation of the AC joint.  X-rays showed degenerative or traumatic arthritis in the right shoulder.  The VA clinician stated that the Veteran was "limited by pain, no weakness or fatigue, in his [range of motion] in his shoulder joint."  The diagnosis was right shoulder tendinitis.  

The record evidence does not indicate that the Veteran's service-connected residuals of a right shoulder injury are manifested by limitation of motion of the arm to 25 degrees from the right side (i.e., a 40 percent disability rating under DC 5201) such that a disability rating greater than 30 percent is warranted.  See 38 C.F.R. § 4.71a, DC 5299-5201 (2013).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to an increased rating for his service-connected residuals of a right shoulder injury.  Thus, the Board finds that the criteria for a disability rating greater than 30 percent for residuals of a right shoulder injury have not been met.

Residuals of a Fourth Metacarpal Fracture of the Right Hand

The Board next finds that the preponderance of the evidence is against the Veteran's claim for a compensable disability rating prior to April 5, 2008, and to a disability rating greater than 10 percent thereafter, for residuals of a fourth metacarpal fracture of the right hand.  The Veteran contends that his service-connected residuals of a fourth metacarpal fracture of the right hand are more disabling than currently evaluated.  The record evidence does not support these assertions.  It shows instead that the Veteran's service-connected residuals of a fourth metacarpal fracture of the right hand are manifested by, at worst, complaints of decreased right hand endurance (as noted on VA joints examination in December 2006).  No relevant physical examination findings concerning the right hand were noted at this examination.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an increased (compensable) rating for his service-connected residuals of a fourth metacarpal fracture of the right hand, at least prior to April 5, 2008.  The evidence does not indicate that, prior to April 5, 2008, the Veteran experienced favorable ankylosis of the long and ring fingers, long and little fingers, or ring and little fingers (i.e., a 10 percent rating under DC 5223) such that a compensable disability rating is warranted for this time period.  See 38 C.F.R. § 4.71a, DC 5299-5223 (2013).  Thus, the Board finds that the criteria for a compensable disability rating prior to April 5, 2008, for the Veteran's service-connected residuals of a fourth metacarpal fracture of the right hand have not been met.

The Veteran also is not entitled to a disability rating greater than 10 percent effective April 5, 2008, for his service-connected residuals of a fourth metacarpal fracture of the right hand.  The Board recognizes that VA examinations conducted on April 5, 2008, indicated that the symptomatology attributable to this disability had worsened.  The evidence indicates that, since April 5, 2008, the Veteran's service-connected residuals of a fourth metacarpal fracture of the right hand are manifested by, at worst, complaints of pain, pain on movement of the right long finger, loss of part of his grip in the right hand, and no thumb or finger ankylosis.  For example, VA hand, thumb, and fingers examination on April 5, 2008, showed no ankylosis in any of the Veteran's fingers and a full range of motion in the thumb.  Range of motion testing of the index, long, ring, and little fingers showed metacarpophalangeal joint flexion to 50 degrees with pain in the last 20 degrees and functional loss of 40 degrees due to pain, a full range of motion on proximal interphalangeal joint flexion with no pain or functional loss, and distal (terminal) interphalangeal joint flexion to 70 degrees with pain in the last 20 degrees and no functional loss.  There were no gaps between the tip of the thumb and the fingers, between the tips of the fingers and the proximal transverse crease of the palm, and between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  The Veteran's right hand had "appropriate" strength on pushing, pulling, touching and expression, and no flexion deformities.  Although there was pain on repetitive testing, there was no weakness or fatigue.  The diagnosis was right fourth metacarpal fracture.  VA joints examination on April 5, 2008, indicated that the Veteran was asked "to repeatedly open and close [his] right hand" and had no weakness or fatigue but experienced pain in the fourth metacarpal area.  Finally, on VA hand and finger conditions DBQ in August 2013, there was no limitation of motion or evidence of painful motion for any fingers or thumbs.  The Veteran was able to perform repetitive use testing with no additional limitation of motion for any fingers post-test.  There was no gap between the thumb and the fingers post-test, no gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips post-test, and no limitation of extension for the index or long fingers post-test.  The Veteran had no functional loss or functional impairment of any fingers or thumbs although there was pain on movement of the right long finger.  Physical examination showed tenderness to palpation for joints or soft tissues of the hand, 4/5 right hand grip, and no ankylosis of the thumb or fingers.  X-rays showed degenerative or traumatic arthritis in the right hand.  The VA clinician stated that the Veteran's "limitation in his right hand (loss of part of his grip) is due to pain."  There was no weakness or fatigue in the right hand.  The diagnosis was right fourth metacarpal fracture.

The record evidence does not suggest that, since April 5, 2008, the Veteran's service-connected residuals of a fourth metacarpal fracture of the right hand has been manifested by ankylosis of the index and long fingers, index and ring fingers, or index and little fingers or ankylosis of the thumb and any finger in the right hand (i.e., a 20 or 30 percent rating under DC 5223) such that a disability rating greater than 10 percent is warranted for this time period.  See 38 C.F.R. § 4.71a, DC 5299-5223 (2013).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to an increased rating since April 5, 2008, for his service-connected residuals of a fourth metacarpal fracture of the right hand.  Thus, the Board finds that the criteria for a disability rating greater than 10 percent since April 5, 2008, for the Veteran's service-connected residuals of a fourth metacarpal fracture of the right hand have not been met.

Right Wrist Disability

The Board next finds that the preponderance of the evidence is against the Veteran's claim for a disability rating greater than 10 percent for a service-connected right wrist disability.  The Veteran contends that his service-connected right wrist disability is more disabling than currently evaluated.  The record evidence does not support these assertions.  It shows instead that the Veteran's service-connected right wrist disability is manifested by, at worst, complaints of pain and no wrist ankylosis.  The Board notes initially that, because the Veteran currently is receiving the maximum 10 percent rating available under DC 5215 for his service-connected right wrist disability, other potentially applicable DCs for evaluating wrist disabilities will be considered (in this case, DC 5214).  See 38 C.F.R. §§ 4.71a, DCs 5214, 5215 (2013).  

The record evidence shows that, on VA joints examination in December 2006, the Veteran rated his pain as 10/10 and "always uses a wrist brace due to this."  The Veteran described his right wrist pain as "sharp like being pierced by a needle."  He denied any episodes of dislocation or recurrent subluxation or constitutional signs of inflammatory arthritis.  He was unable to do household chores, yard chores, or home maintenance due to his right wrist.  He also was unable to participate in softball.  Physical examination showed tenderness to palpation of the dorsal wrist at the lunate bone and at the radial and ulnar styloids, no instability, mild swelling, mild guarding, and no ankylosis.  Range of motion testing of the right wrist showed dorsiflexion to 40 degrees, palmar flexion to 29 degrees, ulnar deviation to 25 degrees, and radial deviation to 15 degrees - all with pain.  The Veteran had additional limitation of motion due to pain and lack of endurance but no fatigue, weakness, or incoordination.  X-rays showed no evidence of soft tissue or joint pathology.  The diagnosis was residuals of a right wrist fracture.  VA joints examination on April 5, 2008, showed tenderness in the right wrist at the dorsal aspect, no ankylosis, and no constitutional signs of inflammatory arthritis.  Range of motion testing of the right wrist showed dorsiflexion to 40 degrees with pain the last 20 degrees and functional loss of 30 degrees due to pain, palmar flexion to 50 degrees with pain in the last 30 degrees and functional loss of 30 degrees due to pain, radial deviation to 10 degrees with pain and functional loss of 10 degrees due to pain, and ulnar deviation to 20 degrees with pain in the last 10 degrees and functional loss of 25 degrees due to pain.  The diagnoses included right wrist arthralgia due to a right wrist sprain.  Dr. N.A.O. noted in September 2009 that the Veteran had "limited functional capacities at [his] right wrist....Pain in these articulations is present all the time and he presents limitation of movements....All of this has resulted in a restriction of his daily activities and social functioning."

VA examination in April 2010 showed pain at the dorsal aspect of the right wrist on repetitive flexion but no weakness or fatigue, no effusion, redness, or instability, no ankylosis, and no constitutional signs of inflammatory arthritis.  Range of motion testing of the right wrist showed dorsiflexion to 40 degrees with pain in the last 10 degrees and functional loss of 30 degrees due to pain, palmar flexion to 40 degrees with pain in the last 10 degrees and functional loss of 40 degrees due to pain, radial deviation to 10 degrees with pain in the last 10 degrees and functional loss of 10 degrees due to pain, and ulnar deviation to 20 degrees with pain in the last 10 degrees and functional loss of 25 degrees due to pain.  The diagnoses included right wrist trauma.

Finally, on VA wrist conditions DBQ in August 2013, range of motion testing of the right wrist showed palmar flexion to 65 degrees with pain beginning at 5 degrees and dorsiflexion to 55 degrees with pain beginning at 5 degrees.  Repetitive range of motion testing of the right wrist showed palmar flexion to 60 degrees and dorsiflexion to 50 degrees.  Physical examination of the right wrist showed localized tenderness or pain on palpation of the joints/soft tissues, 4/5 muscle strength, and no wrist joint ankylosis.  X-rays showed degenerative or traumatic arthritis in the right wrist.  The diagnosis was a right wrist fracture.  

As noted elsewhere, because the Veteran currently is in receipt of the maximum 10 percent rating available under DC 5215 for his service-connected right wrist disability, other DCs for evaluating wrist disabilities must be considered.  See 38 C.F.R. § 4.71a, DC 5215 (2013).  The record evidence does not indicate that the Veteran's service-connected right wrist disability is manifested by wrist ankylosis (whether favorable or unfavorable) such that an increased rating is warranted under DC 5214.  See 38 C.F.R. § 4.71a, DC 5214 (2013).  No ankylosis has been found in the Veteran's right wrist on multiple VA examinations conducted during the pendency of this appeal.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to an increased rating for his service-connected right wrist disability.  Thus, the Board finds that the criteria for a disability rating greater than 10 percent for the Veteran's service-connected right wrist disability have not been met.

The Board finally finds that consideration of additional staged ratings for the Veteran's currently appealed service-connected disabilities is not warranted.  The evidence shows that the Veteran has experienced the same level of disability due to each of the currently appealed service-connected disabilities during each of the time periods in question in this appeal.  The Board notes that the Veteran also was awarded increased ratings for his service-connected major depressive disorder and residuals of a fourth metacarpal fracture of the right hand during the appeal period based on worsening symptomatology for each of these disabilities.  There is no indication in the record evidence, however, that the Veteran's symptomatology attributable to either his service-connected major depressive disorder or residuals of a fourth metacarpal fracture additionally worsened such that additional staged ratings would be appropriate.  See Fenderson, 12 Vet. App. at 119, and Hart, 21 Vet. App. at 505.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of extraschedular ratings for his service-connected major depressive disorder, residuals of a right elbow injury, residuals of a right shoulder injury, residuals of a fourth metacarpal fracture of the right hand, or right wrist disability.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  As noted elsewhere, the Veteran currently is in receipt of the maximum schedular rating available for his service-connected right wrist disability under DC 5215.  See 38 C.F.R. § 4.71a, DC 5215 (2013).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's currently appealed service-connected disabilities are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of each of these disabilities.  This is especially true because the 50 percent rating currently assigned for the Veteran's major depressive disorder effective October 5, 2009, contemplates moderately severe disability.  The current 30 percent ratings assigned for the Veteran's residuals of a right elbow injury and for his residuals of a right shoulder injury contemplate moderately severe disability in the right elbow and right shoulder.  The 10 percent ratings currently assigned for the Veteran's residuals of a fourth metacarpal fracture of the right hand and for his right wrist disabilities contemplate minimal disability in the right hand and right wrist.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  It appears that the Veteran retired in June 2012 after more than 30 years working for the postal service.  And, as noted in the Introduction, the AMC granted the Veteran's TDIU claim in an August 2013 rating decision.  In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


Earlier Effective Date Claim

The Veteran finally contends that he is entitled to an effective date earlier than October 16, 2006, for a 10 percent rating assigned for his service-connected right wrist disability.  He specifically contends that his service-connected right wrist disability has been compensably disabling since his separation from service.

Laws and Regulations

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2013).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157.  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA or evidence from a private physician will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred. VA's General Counsel said this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.


Factual Background & Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to an earlier effective date than October 16, 2006, for a 10 percent rating for his service-connected right wrist disability.  The Veteran essentially contends that his service-connected right wrist disability has been compensably disabling since his filed his original service connection claim for this disability in June 2002, entitling him to an earlier effective date.  The record evidence does not support the Veteran's assertions concerning his entitlement to an earlier effective date.  The Board notes initially that, in a rating decision dated on September 15, 2006, and issued to the Veteran and his then-service representative that same day, the RO granted his claim of service connection for a right wrist disability, assigning a zero percent rating effective May 9, 2005 (the date of the Veteran's service connection claim).  This decision was not appealed and became final.  See generally 38 U.S.C.A. § 7105.  The Veteran instead filed a VA Form 21-4138 dated on October 2, 2006, and date-stamped as received by the RO on October 16, 2006, in which he requested "reconsideration of my claim for residuals, fracture of right wrist, granted as 0% service connected."  

In a rating decision dated on January 23, 2007, and issued to the Veteran and his then-service representative on January 26, 2007, the RO assigned an increased 10 percent rating effective October 16, 2006, for the Veteran's service-connected right wrist.  The RO noted that the 10 percent rating assigned for the Veteran's service-connected right wrist was based on a review of the Veteran's VA joints examination in December 2006 (discussed above).  

Prior to October 16, 2006, the record evidence does not support assigning a compensable disability rating to the Veteran's service-connected right wrist disability.  As the Board noted in its July 2013 decision, the evidence dated between June 6, 2002, the date that the Veteran filed his original service connection claim for a right wrist disability, and October 16, 2006, when he requested an increased rating for this disability, consisted of lay statements relevant to his service connection claim.  As the Board concluded in July 2013, these statements entitled the Veteran to an earlier effective date of June 6, 2002, for his service connection claim for a right wrist disability.  See Board decision dated July 30, 2013, at pp. 8-10.  The standard for awarding an earlier effective date for increased ratings differs from the standard for awarding an earlier effective date for service connection, however.  As noted above, the general rule is that the effective date of an increased rating is no earlier than the date the claim is received, or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(o)(1) (2013).  The exception is if there is factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  See also 38 U.S.C.A. 5110(b)(2); Harper, 10 Vet. App. at 125; and VAOPGCPREC 12-98.  The Veteran's increased rating claim for a right wrist disability was date-stamped as received by VA on October 16, 2006.  The Board has reviewed the Veteran's voluminous claims file for evidence dated in the year prior to October 16, 2006, and finds that is not factually ascertainable that the Veteran's service-connected right wrist disability worsened prior to this date.  The first evidence of worsening symptomatology attributable to this disability is found on VA examination in December 2006, after he filed his increased rating claim in October 2006.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza, 7 Vet. App. at 498.  Accordingly, in addition to the medical evidence, the Board has considered carefully the lay evidence offered by the Veteran in the form of his correspondence to VA.  The Veteran's lay statements do not show that his service-connected right wrist disability has more closely approximated the criteria for a higher rating in the year prior to October 16, 2006.   In summary, the Board finds that the criteria for an earlier effective date than October 16, 2006, for a 10 percent rating for a right wrist disability are not met.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for a cervical spine disability is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for a cervical spine disability is denied.

As new and material evidence has been received, the previously denied claim of service connection for a lumbosacral spine disability is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for a lumbosacral spine disability is denied.

Entitlement to an initial rating greater than 50 for major depressive disorder is denied.

Entitlement to a disability rating greater than 30 percent for residuals of a right elbow injury is denied.

Entitlement to a disability rating greater than 30 percent for residuals of a right shoulder injury is denied.

Entitlement to a compensable disability rating prior to April 5, 2008, and to a disability rating greater than 10 percent thereafter, for residuals of a fourth metacarpal fracture of the right hand is denied.

Entitlement to a disability rating greater than 10 percent for a right wrist disability is denied.

Entitlement to an earlier effective date than October 16, 2006, for a 10 percent rating for a right wrist disability is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


